PER CURIAM.
In accordance with the requirements of Article XII of the Integration Rule, 31 F.S.A., the Board of Governors of The Florida Bar on May 20, 1960, filed with the Clerk of this Court a certified copy of its judgment herein, together with a transcript of the evidence and other proceedings in said cause. On May 20, 1960, the Clerk of this Court served a copy of the Board of Governor’s judgment upon the accused attorney.
More than' thirty days having expired since the filing of the foregoing documents in this Court and the service of a copy of the judgment upon the accused attorney and no review having been sought in this Court from said judgment of suspension and this Court having considered the record in this cause, it is, thereupon,
Ordered that the judgment of the Board of Governors of The Florida Bar, dated May 20, 1960, that the respondent R. J. Fishkind be disbarred from the practice of law in Florida and that he pay costs incurred in these proceedings in the sum of $357.45, be and the same is hereby approved and adopted as the judgment of this Court. Execution is directed to issue for the costs hereby assessed against the respondent.
THOMAS, C. J., and TERRELL, DREW, THORNAL and O’CONNELL, JJ., concur.